      Case 1:20-cv-02947-MKV Document 15 Filed 08/18/20
                                                    USDCPage
                                                         SDNY1 of 1
                                                    DOCUMENT
                                                    ELECTRONICALLY FILED
                                                    DOC #:
UNITED STATES DISTRICT COURT                        DATE FILED: 08/18/2020
SOUTHERN DISTRICT OF NEW YORK

 DEBORAH ANN GATTONI, individually and on behalf of all
 others similarly situated,

                             Plaintiff,
                                                                        1:20-cv-02947-MKV
                              -against-
                                                                              ORDER
 MOUNT SINAI HEALTH SYSTEM, INC., MOUNT SINAI
 BETH ISRAEL MEDICAL CENTER a/k/a BETH ISRAEL
 MEDICAL CENTER, BETH ISRAEL MEDICAL CENTER,

                             Defendants.

MARY KAY VYSKOCIL, United States District Judge:

          Plaintiff filed her Complaint on May 15, 2020 [ECF #10]. Proof of service filed with the

Court on June 24, 2020, reflects that Defendant Mount Sinai Health System, Inc. was served with

the Complaint on June 9, 2020 [ECF #14]. Proof of service filed with the Court on June 24, 2020,

reflects that Defendant Mount Sinai Beth Israel Medical Center was served with the Complaint on

June 9, 2020 [ECF #13]. Proof of service filed with the Court on June 24, 2020, reflects that

Defendant Beth Israel Medical Center was served with the Complaint on June 9, 2020 [ECF #12].

To date, no Defendant has answered or otherwise responded to the Complaint or appeared in this

action.

          Accordingly, it is hereby ORDERED that any motion for entry of a default judgment is

due on or before September 3, 2020. Plaintiff is directed to follow the procedures applicable to

default judgments under the Court’s Individual Rules and Practices for Civil Cases, available at

the Court’s website.

SO ORDERED.
                                                      _________________________________
Date: August 18, 2020                                 MARY KAY VYSKOCIL
      New York, NY                                    United States District Judge
